  Case 1:20-cv-00195-LEW Document 9 Filed 06/08/20 Page 1 of 2           PageID #: 28




                     IN THE UNITED STATES DISTRIC COURT
                              DISTRICT OF MAINE


 Khalif Williams,

                 Plaintiff,

 v.

James M. Murray, Director, United States
Secret Service,                                       CIVIL NO. 1:20-cv-195-LEW
Robert Young, Piscataquis County Sheriff,
and
Michael Sauschuck, Commissioner, State
of Maine Department of Public Safety

              Defendants.


                PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL


         NOW COMES Khalif Williams, Plaintiff and files this Notice of Voluntary

 Dismissal pursuant to F.R.Civ.P. 41(A)(i). In support hereof, Plaintiff now

 asserts as follows:

      1. Plaintiff filed this action on June 4, at approximately 5 PM.

      2. The opposing parties have not yet filed an answer or a motion for

         summary judgment.

      3. Plaintiff files this dismissal knowingly and voluntarily.



      WHEREFORE Plaintiff files this notice of dismissal and requests this Court

 dismiss this matter.

         Dated: June 8, 2020                   Respectfully Submitted,
 Case 1:20-cv-00195-LEW Document 9 Filed 06/08/20 Page 2 of 2      PageID #: 29




                                          /s/Logan E. Perkins
                                          Logan E. Perkins, Esq.
                                          ME Bar No. 5033
                                          253 Waldo Ave.
                                          Belfast, ME 04915
                                          (207) 949-7371
                                          logan@belfastcriminallaw.com




                         CERTIFICATE OF SERVICE

      Undersigned counsel served this Notice of Dismissal on the Defendants

in this matter via the same means as previously used to send Defendants the

Complaint and Motion for Temporary Restraining Order, namely by emailing

the United States Attorney for the District of Maine at usame.ecf@usdoj.gov,

and the Attorney General for the State of Maine at aaron.frey@maine.gov.



Dated: June 8, 2020                       /s/Logan E. Perkins

                                          Logan E. Perkins, Esq.
